Case 2:18-cv-00147-JRG-RSP Document 11 Filed 10/30/18 Page 1 of 2 PageID #: 426




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


 BILLY MARSH                                         §
      Plaintiff

 vs.                                                 § CIVIL ACTION NO. 2:18-cv-147-JRG-RSP

 COMMISSIONER, SOCIAL SECURITY
 ADMINISTRATION                                      §
     Defendant

                          ORDER GRANTING FIRST MOTION
                     TO EXTEND TIME TO FILE PLAINTIFF’S BRIEF

        On April 13, 2018, Plaintiff initiated this civil action pursuant to the Social Security Act

 (The Act), 42 U.S.C. § 1383(c)(3), Section 205(g) for judicial review of the Commissioner’s

 denial of Plaintiff’s application for Social Security benefits under the Act. Pursuant to 28 U.S.C.

 § 636(b), the case was referred to the undersigned for findings of fact, conclusions of law, and

 recommendations for the disposition of pending motions. See Mathews v. Weber, 423 U.S. 261,

 271-72 (1976); Anthony v. Sullivan, 954 F.2d 289 (5th Cir. 1992).

        On September 14, 2018, an Order Directing Filing of Briefs was issued; copies were sent to

 both parties. The current deadline for Plaintiff’s Brief is October 29, 2018. Counsel now files an

 Unopposed Motion to Extend Time to file a Brief, for thirty days, because of a heavy case load,




                                                 1
Case 2:18-cv-00147-JRG-RSP Document 11 Filed 10/30/18 Page 2 of 2 PageID #: 427




 pending deadlines, and the need for more time to prepare an adequate Brief. Accordingly, this

 Court

         ORDERS that Plaintiff’s motion is GRANTED. Plaintiff’s Brief is due November 28,

 2018, and Defendant’s deadline is extended in accordance with the briefing order.
        SIGNED this 3rd day of January, 2012.
         SIGNED this 30th day of October, 2018.




                                                    ____________________________________
                                                    ROY S. PAYNE
                                                    UNITED STATES MAGISTRATE JUDGE




                                                2
